 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ALEXANDER FAVOR,                               1:19-cv-00282-SAB (PC)

12                        Plaintiff,
                                                             ORDER TRANSFERRING CASE TO THE
13            v.                                             CENTRAL DISTRICT OF CALIFORNIA

14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                          Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18
     U.S.C. ' 1983.
19
            The federal venue statute requires that a civil action, other than one based on diversity
20
     jurisdiction, be brought only in A(1) a judicial district where any defendant resides, if all
21
     defendants reside in the same state, (2) a judicial district in which a substantial part of the events
22
     or omissions giving rise to the claim occurred, or a substantial part of the property that is the
23
     subject of the action is situated, or (3) a judicial district in which any defendant may be found, if
24
     there is no district in which the action may otherwise be brought.@ 28 U.S.C. ' 1391(b).
25
     ///
26
     ///
27
     ///
28
                                                         1
 1            In this case, none of the defendants reside in this district. The claim arose in Los Angeles

 2   County, which is in the Central District of California. Therefore, Plaintiff=s claim should have

 3   been filed in the United States District Court for the Central District of California. In the interest

 4   of justice, a federal court may transfer a complaint filed in the wrong district to the correct

 5   district. See 28 U.S.C. ' 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 6            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 7   States District Court for the Central District of California.

 8
     IT IS SO ORDERED.
 9

10   Dated:     March 4, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
